ORDER
PER CURIAM.
Harrisburg Professional Sports, Inc. (HPSI), Van Farber (Farber), and Andrew Dauro (Dauro) (collectively Appellants) appeal from the trial court’s judgment entered in favor of Continental Basketball Association (CBA) on Counts I and II of its First Amended Petition (Petition) and on Appellants’ counterclaims1 after a non-jury trial. In Count I of its Petition CBA sought a declaratory judgment that it *607properly terminated HPSI’s membership in CBA for HPSI’s violation of certain ByLaws and, in Count II, CBA sought damages for the By-Law violations.
We have reviewed the briefs of the parties, the legal file, and the record on appeal. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Judgment affirmed pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).

. This appeal does not raise any issue regarding the judgment in favor of Appellants on Count III of the Petition or in favor of CBA on Appellants’ counterclaims. Therefore, we will not address those aspects of the judgment.